Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority and Status of Claims
1. 	This application is a CON of 15/839,393 12/12/2017 PAT 10624370, which claims benefit of the provisional application: 62/434,548 with a filing date 12/15/2016.  
2. 	Amendment of claims 1 and 4-8, cancelation of claims 10-15, and addition of claims 16-22 in the amendment filed on 11/04/2020 are acknowledged. Claims 1-9 and 16-22 are pending in the application.  No new matter has been found. Since the newly added claims 16-22 are commensurate within the scope of invention, claims 1-9 and 16-22 are prosecuted in the case.
Responses to Amendments/Arguments
3.	Applicant's arguments regarding the rejection of claims 1-9 under 35 U.S.C. 103 (a) over of AAFCO, Brown’s,   Gardiner et al. ‘899, Russell-Maynard et al. ‘356 and  Stewart’s ‘610 have been fully considered but they are  not persuasive.  
Applicants claim a pet food composition comprising: protein, carbohydrates, fat, fiber, and at least 6 distinct metabolites for individually modulating organic matter digestibility, dry matter digestibility, fiber digestibility, energy digestibility, fat digestibility and protein digestibility in a companion animal the at least 6 distinct metabolites comprising at least one of trigonelline (N'-methylnicotinate), mannose, arachidonate (20:4n6), betaine,dihomo-linoleate(20:2n6), or 1-heptadecanoylglycero-arachidonate.
                                 Brown’s discloses that pet animals have digestion rates of some of 80 to 90% of 
                     proteins and fats.
AAFCO discloses dog or cat food nutrient profiles and digestibility based on dry 
        matter comprising protein, fat,  mineral and vitamin, wherein at least three compounds 
        (i.e., metabolites) including phenylalanine, linoleic acid, alpha-linoleic acid, arachidonic, 
        eicosapentaenoic acid and taurine are in the pet food.
Gardiner et al. ‘899 teach a supplemental dietary composition for at least improving recovery from exercise, improving strength and supporting muscle growth, the dietary composition comprising creatine and/or salts and/or esters.
Russell-Maynard et al. ‘356 discloses a pet dry food for digestion comprising collagen, sugar (e.g. mannose) and erythritol, see column 7.
	Stewart’s ‘610 discloses a livestock feed or pet food (i.e., dry food) for digestion comprising plant food source selected from sprouted flax and dried sprouted flax (i.e., carbohydrate), and   fatty acids selected from linolenic acid, docosahexaenoic acid (DHA), eicosapentenoic acid (EPA), docosapentaenoic acid (DPA) and alpha linolenic acid (ALA), see column 29.
One having ordinary skill in the art would find the claims 1-9 prima facie obvious because one would be motivated to employ the pet compositions comprising metabolites or nutrition digestibility of AAFCO, Brown’s,   Gardiner et al. ‘899, Russell-
Although AAFCO does not disclose the instant creatine, erythritol and 
docosahexaenoic acid (DHA)  in the pet food composition for digestibility,  however, it is 
prima facie obvious to combine teachings from Gardiner et al. ‘899, Russell-
 Maynard et al. ‘356  and Stewart’s ‘610 which  provide benefit for dry matter digestibility, 
 animal growth or energy matter digestibility,  and the metabolite or compound creatine, 
erythritol or docosahexaenoic acid (DHA)  each of which is taught by  the prior art to be 
useful for the same purpose, i.e., for pet food nutrition or at  least one of  organic  
matter digestibility, dry matter digestibility, fiber digestibility, energy digestibility, 
    fat digestibility or protein digestibility in a companion animal,  to be used for 
                     the very same purpose. Therefore idea of combining them flows logically from their 
                      having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 
                     205 USPQ 1069, 1072 (CCPA 1980), see MPEP 2144.06.  Therefore the pet food 
                     compositions from AAFCO, Brown’s,   Gardiner et al. ‘899, Russell-Maynard et al. ‘356 
                     and  Stewart’s ‘610 still render obviousness over the instant claims 1-9 and newly added 
                     claim 16 .  The rejection of  claims 1-9 under 35 U.S.C. 103 (a) over of AAFCO, Brown’s,   
                     Gardiner et al. ‘899,  Russell-Maynard et al. ‘356 and  Stewart’s ‘610 is maintained. 
4.	Since a terminal disclaimer against Middleton et al.  ‘370 has not been filed to the 
Office, therefore the rejection of claim 1 under the obviousness-type double patenting over 
Middleton et al.  ‘370 is maintained.  Applicants are requested to file a terminal disclaimer 
To overcome the rejection. 

Claim Objections
5.	Claims 16-22 are objected to as being dependent on rejected claim 1.
6.       THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	





/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629    

January 20, 2021